Citation Nr: 0733525	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-24 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for substance abuse, 
claimed as secondary to service-connected anxiety disorder 
with post-traumatic stress disorder (PTSD) features.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1970 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and April 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, that denied the benefits sought on 
appeal. 

The Board notes the veteran also initiated an appeal for 
entitlement to service connection for PTSD.  An August 2004 
rating decision granted service connection for anxiety 
disorder with PTSD features.  To the extent the veteran is 
alleging he should be separately service-connected for an 
anxiety disorder and PTSD, the Board notes that even if he 
was service-connected for both conditions separately, his 
rating would remain unchanged.  That is, the conditions are 
rated under the same diagnostic criteria with consideration 
of the same symptomatology.  Accordingly, he would only be 
entitled to one rating.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  Thus, the Board concludes the August 2004 
rating decision fully satisfies the benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran's substance abuse problem, currently in 
remission, was not caused or aggravated by his anxiety 
disorder or any other service-connected condition.

2.  The veteran's hepatitis C is unrelated to his military 
service.




CONCLUSIONS OF LAW

1.  The veteran's substance abuse was not caused or 
aggravated by his service-connected anxiety disorder.  38 
U.S.C.A. §§ 1101, 1131, 1112, 1113, and 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 and 3.306 (2007).

2.  Service connection for substance abuse on a direct basis 
lacks legal merit.  38 U.S.C.A. §§ 101(16), 105(a), and 1131 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.1(m), 3.301(a), 
(d), and 3.310 (2007).

3.  The veteran's hepatitis C was not caused or aggravated by 
any service-connected condition nor was it directly incurred 
in active service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 
and 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 and 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in January 2004, October 2004 and November 
2004.  Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2006).  The letters told 
him what evidence was necessary, to provide or identify any 
relevant evidence, and that it was ultimately his 
responsibility to ensure that VA received any relevant 
evidence.  Cf. Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The veteran has not alleged that 
VA failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  In this regard, the RO made 
an attempt to obtain drug treatment records from the facility 
the veteran identified as being in Cam Rahn Bay; the response 
from the National Personnel Records Center was negative, 
however.  Private medical records identified by the veteran 
have been obtained, to the extent possible, to include 
records from Rosecrance Treatment Centers.  It is noted that 
the veteran identified records from "ATEP Drug 
Rehabilitation Center" as being relevant to his claims.  The 
RO made significant attempts to locate related records but 
could not find the facility.  The veteran was notified of 
this fact and requested to assist the RO with regard to 
providing an address.  He did not respond.  Although VA has a 
statutory duty to assist the veteran in developing evidence 
pertinent to a claim, the veteran also has a duty to assist 
and cooperate with VA in developing evidence; the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examinations to obtain an 
opinion as to whether his substance abuse and hepatitis C can 
be attributed to service on a direct or secondary basis.  Cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004) ("Because 
some evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service 
connection and because a postservice medical examination 
could not provide evidence of such past events, a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease.").  Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the veteran's military service.  This is discussed in more 
detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges he was first introduced to intravenous 
drugs while in Vietnam by fellow servicemen as a way of 
"coping" with being in a combat zone.  The veteran argues 
he would never have become addicted to the drugs if it were 
not for his military service.  Although his drug use 
continued after service through 2002, the veteran believes he 
contracted hepatitis C in the military

Substance Abuse

Initially, the Board notes that direct service connection for 
a disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  VAOPGCPREC 7-99; 
see also VAOPGCPREC 2-98.  That is because section 8052 of 
the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), 
Public Law No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
amended the status governing line of duty determinations and 
the definition of a "service-connected" disability.  
38 U.S.C.A. §§ 101(16) and 105(a).  VA General Counsel 
precedent opinions are binding on the Board.  Brooks v. 
Brown, 5 Vet. App. 484 (1993).

The preclusion, however, does not include substance abuse 
alleged as secondary to a service-connected condition.  To 
the extent the veteran is alleging his intravenous drug use 
is secondary to his service-connected anxiety disorder, 
service-connection may be established if warranted by the 
evidence.  The crucial inquiry then is whether the medical 
evidence indicates the veteran's substance abuse problem was 
either caused or aggravated by his service-connected anxiety 
disorder.  The Board concludes it was not.

The veteran's service medical records are silent as to any 
complaints, treatment or diagnoses of a substance abuse 
problem.  The veteran alleges he was sent to a drug 
rehabilitation hospital towards the end of his service.  
Despite attempts by the RO to confirm such treatment, the 
alleged drug rehabilitation could not be verified.  

After service, it is clear the veteran used intravenous drugs 
until 2002.  He has been in remission ever since.  The 
veteran was afforded a VA examination in April 2005 where he 
was diagnosed with anxiety disorder and various illicit drugs 
dependence, in full remission.  In regard to etiology, the 
examiner opined as follows:

Based on [the veteran's] disclosures during this 
exam, his history of substance abuse predates his 
induction into the military.  Consequently, his 
diagnosis of Anxiety Disorder, NOS did not 
directly cause his substance abuse.  Although it 
appears to be at least as likely as not that after 
discharging from the military [the veteran's] sub 
clinical traits of PTSD related to his reports of 
having abused substances to cope with "a lot of 
stuff in service, nightmares" aggravated his 
substance abuse prior to 2002, this examiner would 
have to resort to mere speculation to document a 
baseline for the aggravation process because of 
the inconsistencies in his substance abuse 
history. . .

Today, [the veteran's] diagnosis of Anxiety 
Disorder, NOS is currently not aggravating his 
substance abuse because he has been abstinent of 
illicit drugs and alcohol reportedly since 2002. 
(Emphasis added).

The Board finds the examiner's opinion compelling.  The 
conclusion is based on specific clinical tests and findings, 
and a complete review of the C-file. Also compelling, 
although medical providers have acknowledged the veteran's 
probable use of intravenous drugs in the military in order to 
cope with the stress of war, no medical provider has ever 
concluded that his drug abuse began in or was aggravated by 
his military service.  Indeed, the veteran ceased using 
intravenous drugs since 2002 and therefore it would be 
impossible to conclude he has a substance abuse problem 
aggravated by his anxiety disorder.

The Board has considered the veteran's statements that his 
drug abuse began in Vietnam.  The veteran's testimony is 
simply not credible given the remainder of the evidence.  
That is, while he contends he was introduced to intravenous 
drugs while in the military, it is clear from his treatment 
records he told his treating providers his drug use pre-dated 
service.  He contradicts himself in other statements where he 
contends he did start drugs prior to the military, but would 
have stopped long before he did in 2002 if it wasn't for his 
military service.  Clearly his testimony of the onset of his 
drug abuse is inconsistent and not credible.  

What is of consequence is that no medical provider has ever 
concluded that his substance abuse was caused or aggravated 
by any service-connected condition and, indeed, the medical 
evidence indicates otherwise.  In short, it is clear the 
veteran's substance abuse is a product of his own willful 
misconduct and, therefore, service connection is prohibited.  
See VAOPGCPREC 7-99; see also VAOPGCPREC 2-98.  In light of 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

Hepatitis C

The veteran, again, alleges he contracted hepatitis C from 
intravenous drug use in the military.  Alternatively, even if 
he contracted hepatitis C from intravenous drug use after the 
military, he would never have been addicted to drugs but for 
his military service.  

Service-connection may be established for any disability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310. 
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310.  

The veteran's service medical records are silent as to any 
complaints, treatment or diagnoses of hepatitis C.  The 
records are also silent as to any of the recognized risk 
factors.  See Veterans Benefits Administration Letter 211B 
(98-110) November 30, 1998 (risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.).  

The veteran alleges that his hepatitis C is due to his IV 
drug abuse that began in the military.  For reasons 
aforementioned, the veteran's substance abuse is not a 
service-connected disability and thus his claim must fail as 
a matter of law.  The only other risk factor the veteran 
indicates in relation to service is visiting prostitutes.  
Id. 

The veteran was afforded a VA examination in March 2004; the 
VA examiner concluded the veteran's hepatitis C is most 
likely due to his long history of intravenous drug use and, 
"The only relation to the military is that per his history 
the drug abuse began in the military."

Again, for reasons aforementioned, the Board finds service 
connection for substance abuse is not warranted by the 
evidence.  The March 2004 examiner's opinion is compelling 
because it is based on clinical tests and a complete review 
of the C-file, to include the veteran's other alleged risk 
factor.  Also compelling, the veteran himself believes he 
contracted hepatitis C from IV drug use rather than high-risk 
sexual activity.  Indeed, no medical provider links the 
veteran's hepatitis C to high-risk sexual activity in the 
military or any other incident of service (other than the IV 
drug abuse). 

In short, the most probative medical evidence attributes the 
veteran's hepatitis C to his long history of IV drug abuse.  
As explained above, service connection for substance abuse is 
not warranted by the evidence. Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and the benefit of the doubt doctrine is not for application. 
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for substance abuse, 
claimed as secondary to service-connected anxiety disorder 
with post-traumatic stress disorder (PTSD) features, is 
denied

Entitlement to service connection for hepatitis C is denied



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


